United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1475
                                    ___________

Michael B. James,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
City of Omaha,                           *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: August 7, 2009
                                 Filed: August 24, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Michael James appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. After careful de novo review, viewing the evidence
and all fair inferences from it in a light most favorable to James, see Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we conclude that James’s claims were
barred by res judicata based on his prior civil suit in Nebraska court against the City
of Omaha arising out of the events underlying the instant suit, see Allen v. McCurry,
449 U.S. 90, 95-96 (1980) (federal courts must give preclusive effect to state-court

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
judgment whenever courts of state from which judgment emerged would do so); Lee
v. Spellings, 447 F.3d 1087, 1088 (8th Cir. 2006) (court may affirm summary
judgment on any basis supported by record); Eicher v. Mid Am. Fin. Inv. Corp., 702
N.W.2d 792, 809 (Neb. 2005) (factors determining whether res judicata applies; res
judicata applies to issues that party could have raised in prior action).

       We also conclude that the district court did not abuse its discretion in denying
James’s motion for leave to amend his complaint, see Marmo v. Tyson Fresh Meats,
Inc., 457 F.3d 748, 755 (8th Cir. 2006), or his motion to reconsider.

      Accordingly, we affirm.
                     ______________________________




                                         -2-